Mr. Justice Smith:
I concur in the result reached in this case and in all that is said by the Chief Justice, with this exception relative to paragraph 6 of the opinion, videlicet: I think the only legal method of procedure is to first obtain from the taxpayers a general consent to the project of raising the limit of indebtedness, and that the council should thereafter select the particular water supply. Any other construction of the law *115will lead to the result that, if the council’s first selection cannot be acquired, a new election will be necessary. And I foresee other complications. As this case was confessedly instituted to obtain a construction of the law (see Carlson v. City of Helena, 38 Mont. 581, 101 Pac. 163), I think the method of procedure above indicated should be declared to be, not only the orderly method, but the only legal method, to the end that the “Helena water controversy” shall be forever settled so far as the courts are concerned.. If the matter is submitted to the taxpayers, as I think it should be, then in case the supply first selected cannot be obtained, the council may proceed to negotiate for some other, and so on, until the will of the taxpayers that the city shall own its own water supply is carried into effect.
Rehearing denied June 9, 1909.